ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-004, concluding that KEITH O. MOSES, formerly of JERSEY CITY, who was admitted to the bar of this State in 1990, and who has been suspended from the practice of law since February 7, 2014, pursuant to Orders of the Court filed January 8, 2014, and May 19, 2016, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that KEITH O. MOSES is hereby censured; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Orders of the Court filed January 8, 2014, and May 19, 2016, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*629ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.